DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

.
Claim Objections
Claim 1 is objected to because of the following informalities:
In claim 1, line 3; "a robotic arm" should be changed to "the robotic arm".
In claim 1, line 7; "intro the trocar' " should be changed to "into the trocar; ".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1 recites the limitation “using image processing, recording the position of the endoscope when the trocar becomes visible, and determining the length of the endoscope based on the recorded position”. This is understood to be a computer-implemented functional limitation which requires disclosure of the underlying algorithm(s) for obtaining the result in order to comply with the written description requirement. Here, the claims define the invention in functional language specifying a desired result, but the specification does not sufficiently describe how the function is performed or the result is achieved. In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015). See MPEP 2161.01(i). Here, the specification and the original set of claims provides literal support for using image processing, recording the position of the endoscope when the trocar becomes visible, and determining the length of the endoscope based on the recorded position. However, no description about how determining the length of the endoscope based on the recorded position is the performed. Accordingly, this claim is rejected under 112a.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “using image processing, recording the position of the endoscope when the trocar becomes visible, and determining the length of the endoscope based on the recorded position”. However, it is unclear how the length of the endoscope could be determined using only one end point. Accordingly, this claim is rejected under 112b.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Blohm et al. (US20160128781, hereafter Blohm), Morales et al. (US20100094312, hereafter Morales), and Achituv (US6891561, hereafter Achituv).
Regarding claim 1, Blohm discloses in Figures 1-3 a method of determining a length of an endoscope carried by a robotic arm (Blohm, Para 28; “the instrument (e.g. endoscope/laparoscope) mounted on the robot due”), the method comprising:
mounting the endoscope to the robotic arm (Blohm, Para 28; “the instrument (e.g. endoscope/laparoscope) mounted on the robot due”);
inserting the distal end of the endoscope through a trocar into a body cavity (Blohm, Para 21; “the instrument 11 is pushed through the trocar 10 into the abdominal cavity 16 of the patient”);
while capturing images using the endoscope, withdrawing the distal end of the endoscope into the trocar (Blohm, Para 25; “The instrument may be safely moved by the robotic arm in all remaining degrees of freedom for the patient by the automatic ascertainment, continual updating, and constant monitoring of the penetration depth of the instrument”; a person having ordinary skill in the art would understand that this would include withdrawing the instrument);
using image processing, recording the position of the endoscope using visual markers on the trocar (Blohm, Para 21; “a length scale 14 of the trocar 10 may be arranged on the trocar 10, also visible to the camera 13”) and determining the length of the endoscope based on the recorded position (Blohm, Para 25; “The measuring system may automatically ascertain the length of the instrument and the penetration depth on the basis of the markings”).
Blohm does not clearly and explicitly disclose determining the position of a fulcrum for movement of the endoscope at the trocar; and recording the position of the endoscope when the trocar becomes visible.
In an analogous robotic surgery system field of endeavor Morales discloses in Figures 1-2 mounting the instrument (instrument 14) to a robotic arm (manipulator 10) (Morales, Para 53; “An effector unit 12 is connected to a flange of the manipulator 10. A minimally invasive instrument 14, is mounted with a first end 16 to the effector unit as shown in FIG. 1”);
inserting the distal end (tip 20) of the instrument (Morales, Para 53; “At its tip 20, the instrument 14 normally comprises a specific tool e.g. grasper, scissor, hook, coagulator, etc”) through a trocar (trocar 22) into a body cavity (Morales, Para 54; “As indicated by a dashed line in FIG. 2, the shaft 18 of the instrument 12 is partially inserted into a patient's body, e.g. into the abdomen of a patient. The instrument slideably penetrates through an access port, referred to as trocar 22 hereinafter.”) (Morales, Para 91; “Step 1—Insertion of the instrument 14, that is attached to the manipulator 10, into the trocar 22”); and
determining the position of a fulcrum for movement of the instrument at the trocar (Morales, Para 93; “Step 3—Determination of the position of the fulcrum 23 (Z axis coordinate) on the instrument axis (which corresponds to the Z axis) using the lever principle”) (Morales, Para 24; “In a preferred embodiment, the method comprises determining an initial reference position of the instrument relative to the fulcrum. In this embodiment, determining the position of the instrument relative to the fulcrum is based on the determined initial reference position and on continuous updating using manipulator motion information. This effective procedure takes advantage of known information such as coordinate information by direct kinematics of a robot manipulator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blohm to include determining the position of a fulcrum for movement of the endoscope at the trocar in order to improve the quality and safety of the device as taught by Morales (Morales, Para 88).
Blohm as modified by Morales above does not clearly and explicitly disclose recording the position of the endoscope when the trocar becomes visible.
However, in an analogous distance measuring using a camera field of endeavor Achituv discloses recording translational position of a camera when a visual frame is captured (Achituv, Col 5, lines 51-65; “Camera metric data describing the position at which each visual frame was acquired can be obtained  […] connected to a translational camera mount (e.g., a dolly on which the camera is positioned) to measure the translational position (by measuring the distance travelled in a particular direction from a known starting location) of the camera mount (and thus the location of the camera), as known by those skilled in the art”).
The use of the techniques of recording a translational position of a camera at an imaged frame taught by Achituv in the invention of an endoscopic camera would have comprised only application of a known technique to a known device ready for improvement to yield the predictable result of measuring the travel distance of the endoscope; and similar modifications have previously been held to involve only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blohm as modified by Morales above to include recording the position of the endoscope when the trocar becomes visible as taught by Achituv in order to measure the translation of the endoscope in a known manner and because a person having ordinary skill in the art would understand endoscopic a frame with a visible trocar would be a viable a visual marker for the endoscope.
Blohm as modified by Morales and Achituv above is interpreted as disclosing the limitations in this claim as best understood by the Examiner in view of the clarity deficiencies outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN DENNY LI/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793